﻿Three years ago I had the pleasure of describing to the Assembly, from this very rostrum, some of the refreshing and heart-warming scenes of the Seoul Olympic games. Athletes from around the world gave us an inspiring vision of global harmony, transcending the divisions of race, religion and ideology.
Soon thereafter, revolutionary changes swept across the world. As we look around us today and take stock of those changes, we may truly recognize the progress made towards the Olympic ideal of "one peaceful world". Today I am proud to stand here once more, this time as President of a State Member of the United Nations. To me, this represents a significant expression of the new tide of history. It was 43 years ago that the Republic of Korea first applied formally to become a Member of the United Nations. Those who consider the decades of patience we have had to exercise will perhaps understand the enthusiasm displayed by the Korean people on this occasion.
To those who supported and encouraged our admission to this body and to those who acted and spoke on our behalf during all the years when we had no seat in this Assembly I offer the heartfelt gratitude of the 43 million Korean people.
Today the cold-war system, which had prevented our entry into the United Nations, has become a relic of the past. From the workers of the Solidarity Movement in Gdansk, who raised the banner of reform in Poland, to the courageous Government in Budapest; from those freedom-inspired crowds who filled Prague's Vaclavske Plaza, to those former East Germans who tore down the Berlin Wall: they not only freed themselves, but opened the road towards genuine world peace. In removing the physical walls which denied them liberty, they also brought down the barriers which had divided mankind into hostile camps, inevitably resulting in confrontation and rivalry.
It was unquestionably the Soviet reforms that touched off these great changes. But the changes were also inspired by the achievements of those nations which attained prosperity on the strength of freedom and individual values. I share a deep sense of satisfaction over this outcome with those who have aspired to a truly harmonious world, and I pay a tribute to those whose courage made real what had been considered impossible in the past.
Sir, I offer my congratulations on your election as President of the forty-sixth session of the General Assembly, and express my confidence that this session under your leadership will produce fruitful and rewarding achievements. I regard it no less significant that, along with the Republic of Korea, the Democratic People's Republic of Korea has also become a Member of this Organisation. As our North Korean brothers join us in the journey towards peace and unification, I extend hearty congratulations to them on their entry into the Organization.
The Republic of Korea has long pursued parallel membership of both Koreas in the United Nations in the belief that it is the most realistic approach to the attainment of peace and unification on the Korean peninsula. Continuation of wasteful confrontation and of the refusal to recognise each other could only prolong the painful tragedy of national division. For this reason, the entry of both South Korea and North Korea into the United Nations marks an important turning-point in inter-Korean relations since the division of our land in 1945. As responsible members of the international community, the two Koreas are now both bound by the United Nations Charter to carry out the duties incumbent on all Members for the maintenance of world peace.
Now that the representatives of South Korea and North Korea have taken their seats together in this hall of peace, we are convinced that a new chapter of reconciliation and cooperation will open on the Korean Peninsula.
The Korean people may live under separate systems, but we have never forgotten that we are one nation. Imperfect as it may be, the separate membership of the two Koreas in the United Nations is an important interim step on the road to national unification. It has taken more than 40 years for us to move the short distance from the seat of an observer to that of a Member. It took the two Germanys 17 years to combine their United Nations seats. I sincerely hope that it will not take as long for the two Korean seats to become one. In this hall of peace, the two Koreas will open a new avenue of dialogue and cooperation that will lead to our national unity.
The cold-war system that brought on the tragedy of territorial division in Korea has itself collapsed. Now we will seek to achieve national unification, peacefully, without the use of Military force, independently, on the basis of self-determination, and democratically, in accordance with the free will of the Korean people. I earnestly hope that all the Members of the United Nations will encourage and support Korean efforts to join the progress of mankind towards a more peaceful world by achieving national unity.
The world is undergoing epoch-making changes. Systems that oppressed freedom and human dignity are being dismantled and the tragedies stemming from dogmatic ideologies are coming to an end everywhere. Around the world nations are reeking to chart their own destinies. What is truly momentous about this process is that history is being advanced not by the forces of bloody revolution but by the power of reason and free spirit. But the great change has only just begun. This epic change brings enormous opportunities and is a source of hope for all mankind. Even so, we must travel a long and tortuous road before we can successfully mould the current process into a new order of world peace.
The recent Soviet political crisis is a clear demonstration of this fact. The entire world spent those three stressful days in a state of shock and dismay. However, the courageous citizens of Moscow braved the crisis and placed flowers in the muzzles of tank guns. Indeed, their victory is the victory of all freedom- and peace-loving peoples of the world. Once again the world has been reminded that indeed peace is indivisible.
We have to recognize that any attempt at reform, however minor, is bound to require an element of sacrifice and pain. In the cases of the Soviet Union and the Eastern European countries, we know they are currently engaged in thorough-going reforms of their political, economic and social foundations. As they move away from the system of strict control that pervaded every aspect of their lives for decades, the difficulties and costs of creating new structures roust be truly enormous. 
We all know that throughout the cold-war period, the nations of the world spent an exorbitant amount of resources on national security and military preparedness. Now the success of current reforms promises to bring benefits the world over in the form of peace, and we will enjoy this peace dividend for a long time to come. 
As the benefits of peace are shared, it is only fair that the burdens and sacrifices should also be shared. Consequently, I call upon all the well-to-do nations to extend active support and assistance to the countries which used to have centrally planned economic systems, in their transition to democracy and free market economies. Owing to the imperatives of the cold war, the Korean people have had to sustain enormous sacrifices throughout the post-war period. Accordingly we, perhaps more than any nation on earth, yearn for a world of peace. 
As a nation that rose only a generation ago from the ashes of war and as a recently democratized nation that is growing in prosperity, the Republic of Korea feels a special affinity with the emerging democracies and understands from experience the acute requirement that these nations are facing in common - namely, the achievement of democratic and economic development in tandem. Korea is neither a wealthy nor an advanced country. But we are prepared to extend support to the reform efforts not only in Eastern Europe and the Soviet Union, but in all parts of the world, and to offer them cooperation to the best of our ability. 
In my speech to the General Assembly at its forty-third session, I declared that a durable peace would arrive in our world the day we beat swords into ploughshares on the Korean peninsula. I said this because our own land was visited by untold trials and tribulations arising from the international imperatives of the twentieth century, and because the yoke was still upon us. However, the climate surrounding the Korean peninsula has undergone significant changes over the past years. Even before the onset of world-wide reform movements, we took the initiative of going beyond the limits of the cold war. Subsequently, we established diplomatic relations with the central and eastern European countries as well as with the Soviet Union. We also opened mutual exchanges and cooperative relations with neighbouring China. 
For the previous half century, Korea's relations with these countries had been officially severed, and in practice were often confrontational. However, with our new friendships and cooperation we sense the onrush of the waves of contemporary history. Indeed, we have discovered the power of reconciliation. We are firmly convinced that the day of peace and unification is also coming to our land, in spite of territorial division and the ever-present military threat. 
With the entry of the two Koreas to the United Nations, we have embarked on a new phase of coexistence. Now, it is our task to build on this foundation a positive relationship, which will soon bring peace, stability and national unity. To this end, I propose that the two Korean Governments agree on, and specifically carry out, the following three measures.
First, the two Koreas should replace the fragile armistice with a permanent peace structure. Even at this very moment, a total of 1.7 million heavily armed soldiers confront each other on the Korean Peninsula,  concentrated along the 250-kilometre-long demilitarised zone. It might come as a surprise to some of you, but we have been living under this unstable condition of neither peace nor war for the last four decades. In the light of these precarious realities, I believe the two Koreas should conclude a peace agreement, thus renouncing the use of force against each other, and should proceed to normalise bilateral relations in all areas.
My second proposal is that, in order to reduce the threat of war on the Korean peninsula, the two sides should seek to bring about realistic arms reductions, beginning with measures designed to build mutual confidence. In order to remove military confrontation from the Korean peninsula, it is imperative that South and North Korea agree upon a number of military confidence-building measures, including the exchange of military information, the advance notification of field exercises and of troop movements, and the exchange of permanent observer teams to prevent surprise attacks.
Above all, the development of nuclear weapons on the Korean peninsula will present a threat not only to the peace of North-East Asia but also to the peace of the whole world. Atomic energy must never be used for destructive military purposes; it must be used only for the peaceful purposes of promoting the well-being of all mankind.
Since the Democratic People's Republic of Korea is a signatory to the Treaty on the Non-Proliferation of Nuclear Weapons, it should immediately abandon the development of nuclear weapons and submit, unconditionally, all its nuclear-related materials and facilities to international inspection. Once the Democratic People's Republic of Korea abandons its development of nuclear weapons, and as confidence-building measures are implemented between South and North Korea, I am prepared to take up discussions with North Korea
not only on the reduction of conventional forces but also on the nuclear issues on the Korean peninsula.
Finally, and on a more humanitarian plane, the two Koreas should bring an end to the period of disassociation, and open a new era of free exchange of products, information and people. On our peninsula today, there are over 10 million Koreans who live separated from their families and loved ones as a result of the territorial division in 1945. They are denied even the most basic humanitarian right of knowing whether or not their parents, brothers and sisters are still alive, let alone exchanging letters or telephone calls.
I do not believe we can talk meaningfully about improving inter-Korean relations or about mutual confidence-building without first resolving this urgent humanitarian problem. Just as it is a universal practice among all civilised nations, so must the two Koreas open doors towards each other and guarantee free travel, communication and trade.
We must promote substantive relations by resolving, through dialogue and negotiations, issues of mutual interest, including inter-Korean exchanges and cooperation as well as political and military issues.
Next month, for the first time since the two Koreas became Members of this Organization, the two Government delegations will meet for a fourth round of north-south high-level talks. I sincerely hope that the talks will produce an agreement on the basic principles governing inter-Korean relations.
Recently, some limited exchanges between the two Koreas have taken place in such areas as sports, culture and trade. Small as they are, we value this progress. For our part, we will do our best to promote a relationship of common prosperity in which the two Koreas offer each other assistance for mutual development. The Republic of Korea is prepared to actively pursue
economic cooperation with the Democratic People's Republic of Korea in all areas, including trade, tourism, joint exploration of underground resources, and establishment of joint-venture plants.
Please bear in mind that the Korean people have been living as a single national community for over 1300 years. Therefore, once exchanges and cooperation begin, conditions for a political integration of the two parts of Korea will ripen very quickly, given our historical homogeneity. I do not believe that the Korean peninsula should be left as the only land remaining divided by the cold war. At a time when all the divisive barriers are collapsing, the unification of the Korean peninsula must be a matter of time and of the natural course of history. A unified Korea will be a land of freedom and happiness for all inhabitants, and will become a nation devoted to the promotion of world peace and the well-being of all mankind.
The Korean people desire to see peace prevail not only on the Korean peninsula but in all regions of dispute as well. I am gratified to note that there are real signs of progress in peace-making efforts in many areas of the world, including the Middle East, Cambodia? Angola, Western Sahara and Central America. I am highly encouraged to see the United Nations playing leading roles in these areas, and I wish to pay my respects to the Secretary-General, Javier Perez de Cuellar, for his devoted efforts.
Along with efforts to prevent regional disputes and to remove their root causes, we should strengthen the enforcement of collective security measures. The recent war in the Gulf region confirmed that the United Nations is the only independent global body capable of asserting and giving force to the rule of law in today's international community. Our faith that peace and justice will prevail throughout the world under a new international order was bolstered when countries put aside their differences and joined the United Nations action in a coalition.
Members of this body will of course recall that the Republic of Korea was able to survive and preserve its integrity thanks to the very first collective security action on the part of the United Nations. Now, as a Member, we will participate more actively in all United Nations endeavours towards the peaceful settlement of disputes as well as in the enforcement of international justice. Peace can be built only when a common conviction prevails that nations do not threaten each other and that we may in fact live in tranquillity. He shall never win faith in peace so long as we let our safety hinge on the might of formidable weapons that can reduce this world to ashes in an instant.
Confrontations that brought about the balance of terror have now disappeared. We welcome the signing in July of the START treaty between the United States and the Soviet Union. We hope that it will accelerate arms control negotiations around the world.
The Republic of Korea fully supports a complete elimination of all chemical weapons and will readily join an international convention as soon as it emerges. In this connection, I believe that the countries of North-East Asia should now take a fresh look at and approaches towards the questions of tension reduction and arms control in this region.
It is said that peace is more than the absence of war. To ensure real and lasting peace, we must remove the underlying sources of conflict. Just as the world is passing beyond ideological divisiveness, we must remove all barriers of discrimination - race, colour, religion and national origin. I therefore welcome the positive efforts in South Africa to build a united, democratic and discrimination-free society.
The Independent Commission on International Development Issues concluded in its final report that where poverty reigns there can be no peace. Because the Korean people have had similar experiences, we feel compassion towards the poverty-stricken countries and have a deep understanding of the problems they are facing at present: poverty, hunger, underdevelopment and foreign debt. Since the Republic of Korea made the transition from underdeveloped to newly industrialising country within the span of one generation, we may have become a model for those developing countries, with the message that they, too, can succeed given time and national resolve.
Thirty years ago, my country was a poor agrarian society with a per capita gross national product of under $100. Today, Korea has become a country with the thirteenth largest trade volume and fifteenth largest gross national product in the world. Korea's rapid development is due largely to the advantages of free market economics and the openness of democratic societies.
The vast global market served as the seedbed of development for an Industrious people and innovative businesses. The Korean people have continued their efforts towards further progress. Many countries around the world, as well as the United Nations itself, provided assistance in the process of Korea's development and became our partners for common prosperity.
Today, the Republic of Korea lies at the midway stage between the advanced and the developing countries. As such, we hope to repay the benefits we received from around the world by playing an active role in solving the global North-South problem. In addition to sharing our experience and expertise with the developing countries, we will seek to play the role of a bridge between the advanced and the developing world by promoting global exchanges and cooperation and by facilitating the flow of commodities, capital and information.
The advanced countries should actively extend assistance to the developing countries with a view to mitigating the letter's difficulties. These measures by themselves cannot fundamentally solve the North-South problem, and we therefore encourage the advanced countries to move forward with the horizontal specialisation of industries among nations by accelerating the readjustment of their domestic industrial structures. In addition, they should also refrain from monopolizing information and technology.
In order to assist the economic growth of the developing countries, global markets should be opened wider and the expansion of trade should be encouraged. Tendencies towards protectionism and mutually exclusive regional economic blocs should be discouraged. The international community should adopt a more positive posture towards the solution of these critical problems within the framework of the United Nations system. Also, we should jointly tackle such new and serious global challenges as drug trafficking, terrorism and environmental damage.
A new century is almost upon us. The twentieth century has seen a great number of achievements, certainly far more than in previous millennia. At the same time, however, this century has also been a period of unspeakable trials and tribulations brought on by wars, confrontations, inequities, and irrationality. With the twenty-first century near at hand, the human race is embarking on a new era of peace and reason. The irresistible waves of history today are those propelled by freedom, democracy and respect for human dignity and individual values.
A new era is upon us in which mutual respect prevails among nations and conflicts are resolved by peaceful means. Revolutionary advances in science and technology, particularly in the fields of transportation, information and communication, have transformed the world into a global village in which human beings can pursue common prosperity as neighbours.
Since the dawn of history, the human race has aspired to create a peaceful community on this turbulent planet. That aspiration is no longer a dream but a realistic goal. As partners for peace and common prosperity, all nations on Earth should now open their societies and broaden the avenues of exchange and cooperation to build this peaceful community. As the pivotal Organisation for world peace, the United Nations, I believe, is fully capable of fulfilling this historic task by faithfully carrying out the letter and spirit of the Charter.
As a full-fledged Member of this world body, the Republic of Korea now proudly joins the world of nations in our common task of realizing the long-held dreams of all mankind. We may ask for help and understanding with our own problems, but we also care deeply for the welfare of other peoples.
We renew our commitment to the United Nations and we shall march forward hand in band with all nations in the cause of this Organisation. Henceforth, the Republic of Korea will play a leading role in building a world that will be a blessing to our posterity - a world that will be freer, safer and happier; above all, a world of peace.
